DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0189340).
	Regarding claim 1, Kim discloses a magnetic base body comprising a plurality of first metal magnetic particles made of a first magnetic material and having a first average particle size and a plurality of second metal magnetic particles having a second average particle size smaller than the first average particle size (Fig. 2).  Kim further discloses a coating film made of an insulating material covering each of the plurality of first average particle size [0058] and a binder of resin material binding the plurality of first and second metal magnetic particles, wherein each of the plurality of second metal magnetic particles directly contacts with the binder on its outer surface [0060].  Given that Kim discloses a coating film comprises of an oxide and a resin binder, in which these materials considered to be nonmagnetic, and the first magnetic material is magnetic, Kim discloses that the coating film and binder has a magnetic permeability lower than a magnetic permeability of the first magnetic material.  
	Regarding claim 3, Kim discloses at least some of the plurality of second metal magnetic particles are in contact with the coating film (All Figs).
	Regarding claim 4, Kim discloses that the second metal magnetic particles is substantially spherical, thereby reads upon the aspect ratio as claimed (All Figs).
	Regarding claim 11, Kim discloses the coil component as claimed (Fig. 1-3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0189340) in view of Liao et al. (US 2010/0289609).  
Regarding claim 2, Kim discloses a plurality of second metal magnetic particles, however, fails to explicitly disclose that it is arranged at positions that do not overlap with a virtual center line connecting centers of two adjacent first metal magnetic particles among the plurality of first metal magnetic particles as presently claimed.
 Liao discloses a magnetic body comprising a plurality of first and second metal magnetic particles with the particle arrangements as claimed (Fig. 1).  Liao discloses having this particle arrangement leads to the density of compression be increased thereby improving the permeability of the electronic device [0029 and 0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s particle arrangements as claimed, since Liao discloses that would improve the permeability of the electronic device.  
Regarding claim 9, Kim discloses particle size of the first and second metal magnetic particles overlaps the ranges disclosed in the instant specification ([0053 and 0056]).  Thus, in view of Kim’s particle size of the first metal magnetic particle and Liao’s particle arrangement for the first and second metal magnetic particle as set forth above, Kim in view of Liao discloses that the distance between the two adjacent particles among the plurality of first metal magnetic particle overlaps the claimed range.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Claim 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0189340).
Regarding claims 5-8, Kim discloses that the particle size of the first and second metal magnetic particles and its relationship overlaps the claimed range ([0053 and 0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claim 10, Given that Kim discloses that the binder resin contained 2-20 wt.% [0060] in the magnetic body and the remaining is the magnetic metal particles, Kim overlaps the filling rate of the first and second magnetic particles as presently claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/            Examiner, Art Unit 1785    

/Holly Rickman/            Primary Examiner, Art Unit 1785